UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 20-F ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2014 Commission File Number: 001- 34429 PAMPA ENERG í A S.A. (Exact name of registrant as specified in its charter) Pampa Energy Inc. (Translation of registrant’s name into English) Argentina (Jurisdiction of incorporation or organization) Ortiz de Ocampo 3302, Building #4 C1425DSR, City of Buenos Aires Argentina (Address of principal executive offices) Gerardo Paz Ortiz de Ocampo 3302, Building #4 C1425DSR, City of Buenos Aires Argentina Tel.: + 54 11 4809 9500 / Fax: + 54 11 4809 9541 (Name, telephone, e-mail and/or facsimile number and address of company contact person) Securities registered or to be registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock American Depositary Shares, each representing 25 shares of common stock, par value Ps.1.00 per share New York Stock Exchange* New York Stock Exchange * Not for trading, but only in connection with the registration of American Depositary Shares, pursuant to the requirements of the Securities and Exchange Commission. Securities registered or to be registered pursuant to Section 12(g) of the Act: None Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report: 1,314,310,895 shares of common stock, par value Ps.1.00 per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. x Yes ¨ No If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. ¨ Yes x No Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. x Yes ¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated filer ¨ Accelerated filer x Non-accelerated filer ¨ Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP ¨ International Financial Reporting Standards as issued by the International Accounting Standards Board x Other ¨ If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. ¨ Item 17 ¨ Item 18 Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ¨ Yes x No TABLE OF CONTENTS PART I Item 1. Identity of Directors, Senior Management and Advisors 7 Item 2. Offer Statistics and Expected Timetable 7 Item 3. Key Information 7 Selected Financial Data 7 Exchange Rates 10 Risk Factors 11 Item 4. Information on the Company 42 History and Development of the Company 42 Our Business 42 The Argentine Electricity Sector 92 Item 4A. Unresolved Staff Comments 118 Item 5. Operating and Financial Review and Prospects 118 Item 6. Directors, Senior Management and Employees 185 Item 7. Major Shareholders and Related Party Transactions 199 Item 8. Financial Information 201 Consolidated Financial Statements 201 Legal Proceedings 201 Dividends 210 Item 9. The Offer and Listing 211 Trading History 211 The Argentine Securities Market 213 Item 10. Additional Information 216 Memorandum and Articles of Association 216 Material Contracts 216 Exchange Controls 216 Taxation 224 Dividends and Paying Agents 228 Documents on Display 229 Item 11. Quantitative and Qualitative Disclosures about Market Risk 230 Item 12. Description of Securities Other than Equity Securities 235 Description of American Depositary Shares 235 PART II Item 13. Defaults, Dividend Arrearages and Delinquencies 237 Item 14. Material Modifications to the Rights of Security Holders and Use of Proceeds 237 Item 15. Controls and Procedures 237 Item 16A. Audit Committee Financial Expert 238 Item 16B. Code of Ethics 238 Item 16C. Principal Accountant Fees and Services 238 Item 16D. Exemptions from the Listing Standards for Audit Committees 239 Item 16E. Purchases of Equity Securities by the Issuer and Affiliated Purchasers 239 Item 16F. Change in Registrant’s Certifying Accountant 239 Item 16G. Corporate Governance 240 Item 16 H. Mine Safety Disclosure 245 PART III Item 17. Financial Statements 246 Item 18. Financial Statements 246 Item 19. Exhibits 246 Index to Financial Statements F1 2 PRESENTATION OF INFORMATION In this annual report, we use the terms “we,” “us,” “our,” the “registrant” and the “Company” to refer to Pampa Energía S.A. Financial Information This annual report contains our audited consolidated financial statements as of December 31, 2014 and 2013, and for each of the three years in the period ended December 31, 2014, and the notes thereto (the “Consolidated Financial Statements”). The Consolidated Financial Statements have been audited by Price Waterhouse & Co. S.R.L., an independent registered public accounting firm in Buenos Aires, Argentina, member firm of PricewaterhouseCoopers International Limited network, whose report is included in this annual report. Specially, with respect to Compañía de Transporte de Energía Eléctrica en Alta Tensión S.A. (“ Transener”) and Transportadora de Gas del Sur S.A. (“TGS”), given that the stake in such companies constitutes an interest in a joint venture and associate, respectively, they are not consolidated and they are valued according to the equity method of accounting in the Consolidated Financial Statements. Our Consolidated Financial Statements are set forth in Item 18 beginning on page F-1 of this annual report. Our Consolidated Financial Statements are prepared in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board (the “IASB”). This annual report along with the Consolidated Financial Statement included herein have been approved by resolution of the Board of Directors’ meeting of the Company held on May 11, Significant Acquisitions We started acquiring our principal generation, transmission, distribution and other core assets in 2006. Before these acquisitions, we did not have any operations or engage in any activities, as our former business activities, which were limited to the ownership and operation of a cold storage warehouse building, were suspended in 2003.
